Title: From George Washington to Major General Nathanael Greene, 5 April 1779
From: Washington, George
To: Greene, Nathanael


Sir
Head Quarters Middlebrook 5th April 1779.
I wish to know, how many horns have been delivered to your department, in consequence of the general orders for that purpose; and that you would take measures to have a sufficient number of them converted into the common powder flasks for the proposed expedition—And that the whole may be under your view.
You will also be pleased to give directions for the necessary complimentary shot pouches. I am sir Your most hble servt.
